
	
		III
		112th CONGRESS
		2d Session
		S. RES. 502
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2012
			Mr. Leahy (for himself,
			 Mr. Sanders, Mr. Brown of Ohio, Mr.
			 Roberts, Mr. Alexander,
			 Mr. Graham, Mr.
			 Levin, Mrs. Feinstein,
			 Ms. Landrieu, Mrs. Hutchison, Mr.
			 Bennet, Mrs. Murray,
			 Mr. Akaka, Mr.
			 Moran, Mr. Cardin,
			 Ms. Stabenow, Ms. Mikulski, Mr. Nelson
			 of Florida, Mr. Boozman,
			 Mr. Rubio, Mr.
			 Bingaman, Mrs. Gillibrand,
			 Mr. Schumer, and
			 Mr. Pryor) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 150th anniversary of the
		  signing of the First Morrill Act.
	
	
		Whereas July 2, 2012, marks the sesquicentennial of the
			 signing of the Act of July 2, 1862 (commonly known as the First Morrill
			 Act; 7 U.S.C. 301 et seq.), which granted public lands to States and
			 territories to support colleges in promoting education as a means of economic
			 advancement and intellectual pursuit;
		Whereas the genesis of the national focus on public higher
			 education in the United States is attributed to the establishment of the
			 land-grant institutions under the First Morrill Act;
		Whereas United States Representative Justin Morrill of
			 Strafford, Vermont, inspired by his own lack of a formal education, authored
			 the legislation that would become the First Morrill Act to provide an
			 opportunity in every State for a liberal and larger education to larger
			 numbers, not merely to those destined to sedentary professions, but to those
			 needing higher instruction for the world’s business, for the industrial
			 pursuits and professions of life;
		Whereas the 37th Congress sought to energize the vital
			 intellectual resources of the United States by enacting legislation to make
			 higher education accessible to the public and thereby apply those intellectual
			 resources to stimulate the national economy, which at the time was based in
			 agriculture and the mechanical arts;
		Whereas, in the midst of the Civil War and domestic
			 strife, President Abraham Lincoln supported, encouraged, and signed into law
			 the First Morrill Act, which encompassed ideals that united the North and the
			 South;
		Whereas the First Morrill Act opened the doors of colleges
			 and universities to all people with the ability and will to learn, irrespective
			 of heredity, occupation, or economic status;
		Whereas the United States leads the world
			 in the quality of its public universities and has provided extraordinary
			 opportunities for higher education to the people of the United States, thus
			 enriching each State and the country as a whole;
		Whereas the land-grant institutions and other public
			 research universities of the United States remain committed to providing
			 accessible higher education and supporting learning, discovery, and engagement
			 in the interest of the country;
		Whereas the land-grant institutions and other public
			 research universities of the United States conduct research and education in
			 all 50 States, the District of Columbia, and 6 territories of the United
			 States, and disseminate the results of those efforts throughout the country and
			 the world, seeking solutions to economic, social, and physical challenges and
			 enriching the cultural life of the people of the world;
		Whereas the land-grant institutions and other public
			 research universities of the United States educate more than 5,000,000 students
			 and award nearly 1,000,000 degrees annually, serving as the single largest
			 source of trained and educated workers in the United States;
		Whereas the land-grant institutions and other public
			 research universities of the United States award 200,000 degrees in science,
			 technology, engineering, and mathematics (referred to in this preamble as
			 STEM) annually, including more than half of the advanced degrees
			 in STEM awarded annually in the United States;
		Whereas the land-grant institutions and other public
			 research universities of the United States perform more than $37,000,000,000
			 worth of research annually and impart the discoveries from that research
			 locally, regionally, nationally, and globally for the betterment of their
			 communities, the country, and the world;
		Whereas the Smithsonian Institute is marking the
			 sesquicentennial of the signing of the First Morrill Act at the annual Folklife
			 Festival on the National Mall during the summer of 2012, with displays and
			 presentations by many land-grant institutions; and
		Whereas many States are celebrating the sesquicentennial
			 of the signing of the First Morrill Act with resolutions and proclamations, and
			 many land-grant institutions are also commemorating the signing of the historic
			 legislation: Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates the
			 150th anniversary of the signing of the First Morrill Act by President Abraham
			 Lincoln;
			(2)encourages the
			 people of the United States to observe and celebrate the 150th anniversary of
			 the signing of the First Morrill Act;
			(3)affirms the
			 continuing importance and vitality of the land-grant institutions, which are
			 the fruitful product of the extraordinary commitment to higher education in the
			 United States that the First Morrill Act represents; and
			(4)respectfully
			 requests that the Secretary of the Senate transmit to the Association of Public
			 and Land-grant Universities an enrolled copy of this resolution for appropriate
			 display.
			
